Exhibit FIRST SUPPLEMENTAL INDENTURE FIRST SUPPLEMENTAL INDENTURE, dated as of October 10, 1996, among Tuner Broadcasting System, Inc. (the “Company”), TW Inc. (the “Guarantor”) (which will be renamed “Time Warner Inc.” immediately following consummation of the transactions contemplated by the Merger Agreement (as defined below)) and The Chase Manhattan Bank (formerly known as Chemical Bank), as successor Trustee (the “Trustee”). WHEREAS, the Company and the Trustee are parties to a Senior Debt Securities Indenture, dated as of May 15, 1993 (the “Indenture”); WHEREAS, the Company proposes in and by this First Supplemental Indenture to supplement and amend the Indenture in certain respects as it applies to Securities issued thereunder; WHEREAS, the Company and the Guarantor are parties to an Agreement and Plan of Merger, dated as of September 22, 1995 among Time Warner Inc. (“Time Warner”), the Guarantor, Time Warner Acquisition Corp., TW Acquisition Corp. and the Company, as amended by Amendment No. 1 thereto, dated as of August 8, 1996 (the “Merger Agreement”); WHEREAS, upon consummation of the transactions contemplated by the Merger Agreement, the Company and Time Warner will each become a wholly owned subsidiary of the Guarantor; WHEREAS, the Guarantor desires to unconditionally and irrevocably guarantee the full and punctual payment of principal of and interest on the Securities when due, whether at maturity, by acceleration, by redemption or otherwise, and all other monetary obligations of the Company under the Indenture (including obligations to the Trustee) and the Securities, and the full and punctual performance within applicable grace periods of all other obligations of the Company under the Indenture and the Securities; and WHEREAS, all conditions precedent to the execution and delivery of this First Supplemental Indenture pursuant to the terms of the Indenture have been satisfied. 1.Effect on Indenture.
